Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Quayle Action
This application is in condition for allowance except for the following formal matters: 

The terminal disclaimer filed on 2/9/2021 incorrectly identifies the reference application, it should be US App # 16/282118.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Terminal disclaimer 

The examiner notes that the first terminal disclaimer filed on 2/9/2021 incorrectly identifies the reference application, it should be US App # 16/282118, the examiner 

1490    Disclaimers [R-10.2019]
VI.    OTHER MATTERS DIRECTED TO TERMINAL DISCLAIMERS
C.    Terminal Disclaimer Identifies the Wrong Reference Application or Patent 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In some instances a terminal disclaimer filed to obviate a nonstatutory double patenting rejection will identify the wrong reference application or patent (i.e., an application or patent which is not the basis for the double patenting rejection). In these instances, a replacement terminal disclaimer identifying the correct reference application or patent would be required by the examiner. Once a correct replacement terminal disclaimer is received, the next Office action should make it clear that "the second terminal disclaimer replaces the first terminal disclaimer, and the first terminal disclaimer is thus void." A second terminal disclaimer fee should not be assessed/charged, because the first fee is applied to the second terminal disclaimer.



Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The Applicant argument(s) regarding “receiving device information for an endpoint device connected to a port of the switch, comprising ... a device type for the endpoint 
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov